                         Case 2:21-cv-01390-RFB-VCF Document 11 Filed 08/13/21 Page 1 of 2




                                                   13th                August

IT IS HEREBY ORDERED that any opposition to
Defendant's Motion to Compel Non-Party Lezlie
Gunn to Answer Deposition Questions and for an
Award of Movant's Reasonable Expenses and                 Cam Ferenbach
Countermotion for an Award of Reasonable
Expenses and for Reimbursement of Sanctions must          United States Magistrate Judge
be filed on or before August 27, 2021.
Case 2:21-cv-01390-RFB-VCF Document 11 Filed 08/13/21 Page 2 of 2
